            Case 1:18-vv-00402-UNJ Document 79 Filed 01/06/21 Page 1 of 7




               In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: December 17, 2020

* * * * * * * * * * * * * * * * * * *                                    UNPUBLISHED
JO ANN GILBERT,                     *
                                    *                                    No. 18-402v
                  Petitioner,       *
v.                                  *                                    Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                    Stipulation; Prevnar 13;
AND HUMAN SERVICES,                 *                                    Shoulder Injury Related to
                                    *                                    Vaccine Administration (SIRVA).
                  Respondent.       *
* * * * * * * * * * * * * * * * * * *

Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.
James V. Lopez, United States Department of Justice, Washington, DC, for respondent.

                                      DECISION ON STIPULATION1

        On March 16, 2018, Jo Ann Gilbert (“petitioner”) filed a petition for compensation
within the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). The petition
seeks compensation for injuries allegedly related to petitioner’s receipt of a pneumococcal
conjugate (Prevnar 13) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

        Petitioner received a Prevnar 13 vaccine on August 31, 2017. The vaccine was
administered within the United States. Petitioner alleges that she sustained a shoulder injury
related to vaccine administration (SIRVA) within the time period set forth in the Table, or in the
alternative, that her alleged shoulder injury was caused by the Prevnar 13 vaccine. She further
alleges that she experienced the residual effects of this condition for more than six months.

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
           Case 1:18-vv-00402-UNJ Document 79 Filed 01/06/21 Page 2 of 7




        On December 17, 2020, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 74). Respondent denies that
petitioner sustained a Table SIRVA injury; denies that the vaccine caused her alleged shoulder
injury; and denies that her current condition is the sequela of a vaccine-related injury. Id. at ¶ 6.
Maintaining their respective positions, the parties nevertheless now agree that the issues between
them shall be settled and that a decision should be entered awarding compensation according to
the terms of the stipulation attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards:

        1) A lump sum of $75,000.00 in the form of a check payable to petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). I adopt the stipulation as the decision of the Court and hereby award
compensation in the amount and on the terms set forth therein. Accordingly, the Clerk of Court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2
Case 1:18-vv-00402-UNJ Document 79 Filed 01/06/21 Page 3 of 7
Case 1:18-vv-00402-UNJ Document 79 Filed 01/06/21 Page 4 of 7
Case 1:18-vv-00402-UNJ Document 79 Filed 01/06/21 Page 5 of 7
Case 1:18-vv-00402-UNJ Document 79 Filed 01/06/21 Page 6 of 7
Case 1:18-vv-00402-UNJ Document 79 Filed 01/06/21 Page 7 of 7
